USCA11 Case: 20-11890     Date Filed: 04/19/2022    Page: 1 of 5 RESTRICTED




                                                   [DO NOT PUBLISH]
                                  In the
              United States Court of Appeals
                        For the Eleventh Circuit

                         ____________________

                               No. 20-11890
                         ____________________

     ALEYANDER FERNANDEZ-MINIET,
                                                             Petitioner,
     versus
     U.S. ATTORNEY GENERAL,


                                                            Respondent.


                         ____________________

                 Petition for Review of a Decision of the
                      Board of Immigration Appeals
                        Agency No. A203-578-731
                        ____________________
USCA11 Case: 20-11890        Date Filed: 04/19/2022        Page: 2 of 5 RESTRICTED




     2                         Opinion of the Court                     20-11890

     Before ROSENBAUM, JILL PRYOR, and ED CARNES, Circuit Judges.
     PER CURIAM:
           Aleyander Fernandez-Miniet, a native and citizen of Cuba,
     entered the United States without being admitted or paroled and
     without being in possession of a valid entry document.1 During his
     removal proceedings, Fernandez-Miniet applied for asylum, with-
     holding of removal, and relief under the United Nations Conven-
     tion Against Torture and Other Cruel, Inhuman, or Degrading
     Treatment or Punishment (“CAT”). The immigration judge (“IJ”)
     denied relief. The Board of Immigration Appeals (“BIA”) affirmed.
     Fernandez-Miniet petitions this Court for review.
            To enable our review, the BIA must give “reasoned consid-
     eration” to a petitioner’s claims. Jathursan v. U.S. Att’y Gen., 17
     F.4th 1365, 1372 (11th Cir. 2021) (internal quotation marks omit-
     ted). “To determine whether the Board gave reasoned considera-
     tion to a petition, we inquire only whether the Board considered
     the issues raised and announced its decision in terms sufficient to
     enable a reviewing court to perceive that it has heard and thought
     and not merely reacted.” Id. (internal quotation marks omitted).
     “[W]e must be left with the conviction, based on the record before
     us, that the Board has considered and reasoned through the most



     1 Because we write only for the parties, we assume their familiarity with the
     factual and procedural background of this case and discuss only what is neces-
     sary to explain our decision.
USCA11 Case: 20-11890         Date Filed: 04/19/2022        Page: 3 of 5 RESTRICTED




     20-11890                  Opinion of the Court                               3

     relevant evidence of the case.” Ali v. U.S. Att’y Gen., 931 F.3d 1327,
     1331 (11th Cir. 2019).
            Here, the IJ2 failed to give reasoned consideration to Fernan-
     dez-Miniet’s asylum and withholding-of-removal claims insofar as
     those claims were based on a theory of past persecution. The whole
     of the IJ’s past persecution analysis consisted of the following sen-
     tence: “[t]here is no evidence that [Fernandez-Miniet] suffered in-
     juries that required extensive or prolonged medical treatment or
     that he was seriously injured or that he suffered broken bones or
     that he experienced long-term injuries or health complications.”
     AR at 8.3 Based on nothing other than the extent of the physical
     harm Fernandez-Miniet suffered at the hands of Cuban police, the
     IJ found that Fernandez-Miniet’s treatment in Cuba did not rise to
     the level of past persecution.
            Although the extent of physical harm suffered is relevant to
     the past persecution analysis, it is not the be-all and end-all. For ex-
     ample, “[a] credible death threat by a person who has the immedi-
     ate ability to act on it constitutes persecution regardless of whether
     the threat is successfully carried out.” Diallo v. U.S. Att’y Gen., 596
     F.3d 1329, 1333–34 (11th Cir. 2010). The record reflects that, after
     Cuban police beat Fernandez-Miniet, causing his head to bleed


     2 Ordinarily, we would review only the BIA’s decision. But, here, we review
     the IJ’s decision because the BIA expressly adopted it. See Jathursan, 17 F.4th
     at 1372.
     3 “AR” refers to the administrative record.
USCA11 Case: 20-11890        Date Filed: 04/19/2022        Page: 4 of 5 RESTRICTED




     4                         Opinion of the Court                    20-11890

     profusely, they detained him for three days without access to water
     and threatened to make him “disappear . . . forever.” AR at 26. After
     Fernandez-Miniet left Cuba, government officials told his mother
     “repeatedly” that they intended to make Fernandez-Miniet “disap-
     pear.” Id. at 27. Although the IJ made passing reference to one of
     these disappearance threats in the background section of his writ-
     ten opinion, he did not discuss the threats in his substantive analysis
     of past persecution. Before we can assess the merits of Fernandez-
     Miniet’s petition, we must be sure that the BIA, in adopting the IJ’s
     decision, considered the disappearance threats cumulatively with
     the other evidence of Fernandez-Miniet’s treatment in Cuba. We
     therefore grant Fernandez-Miniet’s petition in part, vacate the
     BIA’s order in part, and remand for further consideration.
             Fernandez-Miniet raises other challenges to the BIA’s deci-
     sion. He argued in his brief and at oral argument that the BIA and
     the IJ failed to conduct a “pattern or practice” analysis when con-
     sidering whether he had a well-founded fear of future persecution.
     He also argued that the IJ violated his procedural due process rights
     by, among other things, ignoring applicable regulations and depriv-
     ing him of meaningful access to the evidentiary record. Fernandez-
     Miniet did not raise these claims to the BIA, however. We there-
     fore do not have jurisdiction to consider them.4 See Jeune v. U.S.


     4 Fernandez-Miniet’s due process claims concern the IJ’s purported failure to
     adhere to procedural safeguards. Fernandez-Miniet provides no explanation
     why it would have been outside the BIA’s power to remedy those errors. See
USCA11 Case: 20-11890         Date Filed: 04/19/2022         Page: 5 of 5 RESTRICTED




     20-11890                   Opinion of the Court                                5

     Att’y Gen., 810 F.3d 792, 800 (11th Cir. 2016). We dismiss the peti-
     tion in part with respect to Fernandez-Miniet’s pattern or practice
     and procedural due process claims.
            Fernandez-Miniet also contends that the BIA erred in deny-
     ing his CAT claim. But he dedicates only a few conclusory sen-
     tences to this issue in his opening brief, failing to discuss the record
     or law in any meaningful way. As a result, he has abandoned any
     challenge related to his CAT claim. See Sapuppo v. Allstate Florid-
     ian Ins., 739 F.3d 678, 681 (11th Cir. 2014) (“We have long held that
     an appellant abandons a claim when he either makes only passing
     references to it or raises it in a perfunctory manner without sup-
     porting arguments and authority.”). The petition is therefore de-
     nied in part with respect to the CAT claim.
          GRANTED IN PART, DISMISSED IN PART, DENIED IN
     PART, AND REMANDED.




     Amaya-Artunduaga v. U.S. Att’y Gen., 463 F.3d 1247, 1251 (11th Cir. 2006)
     (observing that a petitioner’s claim that he “was denied a full and fair hearing
     before a neutral factfinder . . . is precisely the kind of procedural error which
     requires exhaustion”). Thus, Fernandez-Miniet’s due process claims are not
     exempt from the exhaustion requirement. See Bing Quan Lin v. U.S. Att’y
     Gen., 881 F.3d 860, 868 (11th Cir. 2018).